DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 16/249303 following the Pre-Interview Communication of 12/14/2020. Changes proposed were: amending claims 1, 8 and 16; cancelling claim 2-5 and 9. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed claim amendments of 01/11/2021 have been entered per the interview with Rebecca Goodrich on 04/02/2021.

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/11/2021, with respect to Claim Objections have been fully considered and are persuasive.  The objections of 12/14/2020 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 01/11/2021, with respect to Claims rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of 12/14/2020 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 01/11/2021, with respect to Claims rejected under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejections of 12/14/2020 has been withdrawn. 

Allowable Subject Matter
Claims 1, 6-8, and 10-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the proposed amendments would overcome all objection and rejections from the office action of 12/14/2020 and would place to instant application into condition for allowance. As such, Applicant has waived the First Action Interview Program and has requested entrance of the claim amendments so as to place the application into condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10030541 – discloses a blade outer air seal retention system comprised of a first annular portion and a second annular portion, each of these portions having a radially extending wall with flange like protrusions extending axially out from the wall at the circumferential ends of the annular portions.
US 10605120 – discloses a blade outer air seal retention assembly comprised of an upstream annular component having an axially extending wall, with an axially 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146.  The examiner can normally be reached on 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745